Citation Nr: 1743129	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to a rating in excess of 20 percent prior to December 16, 2013 for a service-connected right knee disability.

3.  Entitlement to a rating in excess of 30 percent since February 1, 2015 for a service-connected right knee disability.

4.  Entitlement to a compensable evaluation for a right knee scar.

5.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

6.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970 and from February 1974 to August 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012, December 2012 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a Board videoconference hearing in September 2016; a transcript of this proceeding is associated with the claims file.

Since the issuance of the September 2013 statement of the case, the Veteran has submitted additional evidence.  In a September 2016 statement, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

In the March 2012 rating decision, the RO, in part, granted service connection for a right ankle disability at an initial 10 percent evaluation, effective October 7, 2011.  

In the December 2012 rating decision, the RO, in part, continued a 20 percent evaluation for a right knee disability and denied entitlement to a TDIU. 

In June 2014, the RO, in part, granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's status post total knee replacement, right knee, effective December 16, 2013.  The RO also assigned a 30 percent disability evaluation, effective February 1, 2015 for the right knee disability.

The Board also notes that since the increase from 20 to 30 percent did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 30 percent for the period from February 1, 2015 for the right knee disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to a rating in excess of 30 percent since February 1, 2015 for a service-connected right knee disability and entitlement to a compensable evaluation for a right knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for ischemic heart disease was requested.

2.  For the period prior to December 16, 2013, the Veteran's right knee instability had been demonstrated to be no more than moderate in severity.

3.  The Veteran's right ankle disability is manifested by pain and marked limitation of motion, without ankylosis.

4.  The Veteran's combined disability rating is at least 70 percent, and his posttraumatic stress disorder is rated as 70 percent disabling.

5.  Resolving reasonable doubt in the Veteran's favor, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a rating in excess of 20 percent for a right knee disability for the period prior to December 16, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an initial 20 percent rating, but no higher, for a right ankle disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in February 2012 and September 2012 letters.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records.  The record also contains the report of September 2011 and October 2012 VA examinations. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative to include his hearing testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.


I.  Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated during the Veteran's September 2016 hearing that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for ischemic heart disease.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.








II.  Higher Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right knee and right ankle disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.



A. Right Knee

Laws and Regulations

The Veteran filed a claim for an increased rating for his service-connected right knee disability which was received by VA in June 2012.

For the period prior to December 16, 2013, the Veteran is currently assigned a 20 percent disability rating for his right knee disability under Diagnostic Code 5257.  

Instability and subluxation of the knee is rated under Diagnostic Code 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in September 2011.  It was noted that the Veteran had osteoarthritis of the right knee.  The Veteran reported flare-ups where he got sharp pains 2 to 3 times a month.  On examination, flexion was from 0 to 140 degrees or greater and there was no objective evidence of painful motion.  Extension was 0 degrees and there was no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion after repetitive use testing.  There was functional loss of the right knee but no pain on palpation.  Muscle strength testing was normal.  On stability testing, medial-lateral instability was 2+.  There was no evidence of subluxation or dislocation.  The Veteran had a meniscus tear in the right knee and had frequent episodes of joint locking, joint pain and joint effusion.  He had a right knee meniscectomy in 1985 with residuals of pain, locking and swelling.  The Veteran occasionally wore a brace.  The Veteran worked as a mechanic and while his knee slowed him down, it did not stop him from doing his job.    

The Veteran underwent a VA examination in October 2012.  The Veteran reported that his right knee had been unstable and had buckling and locking.  It interfered with all daily activities which required lifting, squatting or bending.  He had no incapacitating episodes of flare-ups and no history of subluxing of the patella.  His gait was slightly antalgic with a slight limp.  He had positive atrophy of the right quadriceps.  Motor strength was 5/5 with knee flexion and extension.  There was instability with varus and valgus stressing but no instability with posterior or anterior stressing.  There was positive medial and lateral joint line tenderness and a positive patellar grind test.  There was no subluxing of the patella.  After repetitive-use testing, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  The diagnosis was status post right knee internal derangement with subsequent surgery and subsequent degenerative joint disease and unstable right knee.  

In a November 2012 addendum, the October 2012 VA examiner noted that the Veteran's flexion of the right knee was from 0 to 125 degrees and extension was 0 degrees.  There was no change of range of motion with repeated motion.

A September 2013 private treatment report noted that the Veteran presented with complaints of significant right knee pain.  On examination, no instability was noted.  Flexion was from 0 to 100 degrees and extension was 0 degrees.  No noticeable quadriceps muscle atrophy was present.  There was mild effusion and mild swelling.  The physician noted that the Veteran would be a great candidate for a knee replacement.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's right knee disability for the period prior to December 16, 2013.

As noted above, to warrant a 30 percent disability rating under Diagnostic Code 5257, severe recurrent subluxation or lateral instability must be demonstrated.
For the period prior to December 16, 2013, severe recurrent subluxation or lateral instability has not been shown.  The Board notes that on VA examination in September 2011, stability testing revealed medial-lateral instability of 2+ while the October 2012 VA examination revealed that there was instability with varus and valgus stressing.  However, the September 2011 VA examination also found no evidence of subluxation or dislocation while the October 2012 VA examination noted no instability with posterior or anterior stressing and no subluxing of the patella.  Additionally, the September 2013 private treatment report noted that there was no instability on examination.

Accordingly, as the record only demonstrates at most moderate instability for the right knee, an evaluation in excess of 20 percent is not warranted for the period prior to December 16, 2013.  

Regarding a separate evaluation based on arthritis, the Board again notes that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  However, in this instance the Veteran does not at least meet the criteria for a zero percent rating under either of those codes for the right knee and as a result, there is no additional disability for which a rating may be assigned.

As noted above, a compensable evaluation under Diagnostic Code 5260 or 5261 requires either flexion limited to 45 degrees or extension limited to 10 degrees.  However, at no time during the course of the appeal has flexion been limited to 45 degrees or less as contemplated by a compensable rating under Diagnostic Code 5260 for limited flexion.  Likewise, the preponderance of the medical record shows that the Veteran has not had limited of extension of 10 degrees or more as contemplated by a compensable rating under Diagnostic Code 5261.  

The Board notes that the September 2011 VA examination noted reported flare-ups of knee pain.  However, the September 2011 examiner noted that the Veteran had no pain on palpation and his right knee disability did not impact his ability to work.  Additionally, October 2012 VA examiner noted that the Veteran did not report flare-ups or having any functional loss or functional impairment of the joint.  On both the September 2011 and October 2012 VA examinations, the Veteran was also able to perform repetitive use testing and there was no additional functional loss or range of motion loss after three repetitions.  

The Board again acknowledges that the Veteran has pain and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a compensable evaluation.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted.

Regarding a higher rating under Diagnostic Code 5258, the Board notes that the Veteran's current 20 percent rating is the maximum available under Diagnostic Code 5258.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for the right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, as the preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected right knee disability for the period prior to December 16, 2013, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Right Ankle

In this case, in the March 2012 rating decision, the RO, in part, granted service connection for a right ankle disability at an initial 10 percent evaluation, effective October 7, 2011 under Diagnostic Code 5271.  

Limitation of motion of the ankle is rated under Diagnostic Codes 5270 and 5271.  Normal ranges of motion of the ankle are dorsiflexion from zero degrees to 20 degrees, and plantar flexion from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id.

Factual Background and Analysis

The Veteran underwent a VA examination in September 2011.  The examiner noted diagnoses of residuals of a right ankle fracture and posttraumatic arthritis of the right ankle.  The Veteran reported experiencing flare-ups where the "pain was worse."  On examination, right ankle plantar flexion was from 0 to 30 degrees with no objective evidence of painful motion.  Right ankle dorsiflexion was from 0 degrees with no objective evidence of painful motion.  The Veteran's right ankle did not have additional limitation in range of motion after repetitive-use testing.  The right ankle had functional loss as there was less movement than normal.  There was pain on palpation.  Muscle strength testing was normal and there was no laxity or ankylosis.  The examiner noted that the Veteran's right ankle disability impacted his current employment as an auto mechanic because it limited his ability to stand for more than 3 to 4 hours without a break.  

At his September 2016 hearing, the Veteran testified that a private orthopedic surgeon indicated that he would need to have his right ankle fused.  He also testified that he could only drive for about an hour and a half before his ankle got painful.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that an initial 20 percent rating for a right ankle disability is warranted.

In light of the Veteran's competent and credible reports of pain to which the Board has accorded significant probative value, and the fact that at a point during the appeal period the Veteran's right ankle plantar flexion was from 0 to 30 degrees during a VA examination (compared to a normal range of 0 to 45 degrees), the Board affords the Veteran the benefit of the doubt and finds that his overall disability picture more nearly approximates the criteria for an initial 20 percent rating based on marked limitation of motion, when taking into account DeLuca factors.  As mentioned above, "moderate" and "marked" are not defined by the Code.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  The Board finds that the Veteran's reports of limitations in conjunction with his right ankle plantar flexion from 0 to 30 degrees constitutes a "noticeable" or "obvious" limitation of use of his ankle. 

However, the Board does not find that an initial rating in excess of 20 percent is warranted for the Veteran's right ankle disability.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the maximum schedular evaluation available for limited motion of the ankle is a 20 percent evaluation.  As noted, the Veteran's right ankle disability has been awarded this maximum 20 percent evaluation for the period under appeal.

The only diagnostic codes (Diagnostic Codes 5270 and 5272) for ankle disorders that offers a potentially higher rating than the Veteran's current 20 percent rating is for ankylosis of the ankle.  However, while VA examination reports indicate that the Veteran's right ankle ranges of motion are reduced, his ankle is not ankylosed. 

The Board has also considered whether an increased or additional disability rating may be assigned for the Veteran's right ankle disability under alternative diagnostic codes pertaining to disability of the ankle. 

Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the appeal.  Finally, as there is no evidence that the Veteran's right talus bone has been removed, Diagnostic Code 5274 for astragalectomy is not applicable.  Thus, the Veteran is not entitled to an increased or additional rating under Diagnostic Codes 5003, 5010, 5270, 5272, 5273, or 5274.

Again, the Board notes that a rating in excess of 20 percent requires ankylosis of the ankle.  Such impairment was simply not documented as the Veteran did not have any type of ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

Since the Veteran's right ankle is not ankylosed as he has demonstrated the ability to flex, the criteria for an increased 30 percent evaluation have not been met.  Thus, the Board finds that the current initial 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right ankle disability.

As a result, the Board finds that an initial 20 percent rating, but no higher, is warranted as the Veteran's right ankle disability is manifested by pain and marked limitation of motion, without ankylosis.
III.  TDIU

Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

In May 2012 the Veteran initially requested TDIU based on his service-connected disabilities as he indicated that he was unable to work due to his PTSD and his right knee disabilities.  Notably, the Veteran was previously employed as a mechanic.  He stopped working in May 2012.

The Veteran's service-connected disabilities are rated as: PTSD (70 percent from April 29, 2011), status post right knee replacement with scar (100 percent from December 16, 2013 and 30 percent from February 1, 2015), status post knee surgery right knee (20 percent from September 1, 1998 to December 16, 2013), posttraumatic arthritis of the right ankle (20 percent from October 7, 2011), fracture of the index finger and ring finger of the right and left hands (noncompensable from September 1, 1998), papilloma of the left eyelid (noncompensable from September 1, 1998), plantar warts of the feet (noncompensable from September 1, 1998) and basal cell carcinoma (noncompensable from April 29, 2011).

The Veteran has combined ratings of 10 percent from September 1, 1998, 80 percent from April 29, 2011, 100 percent from December 16, 2013, and an 80 percent rating from February 1, 2015.

As such, the Veteran meets the schedular requirements for TDIU since the date he claimed entitlement to a TDIU.  Thus, the remaining analysis focuses on whether the Veteran's disabilities indeed render him unemployable. 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a total disability evaluation based on individual unemployability due to service-connected disorders.
The record demonstrates that the Veteran had a career as a diesel mechanic.

At his September 2016 hearing, the Veteran testified that he was unable to work any longer due to his service-connected disabilities as he could "no longer keep up."  He testified that he last worked in May 2012.

The record demonstrates that his ability to work has been impacted by his service-connected disabilities.

On VA mental health examination in September 2011, the examiner noted that the Veteran reported that his job as a diesel mechanic was not secure as he continued to have conflicts with his supervisors.  He was previously fired from a job due to conflicts with his supervisors.  On examination, the Veteran was assessed a GAF score of 51.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.

On VA mental health examination in October 2012, the examiner indicated that the Veteran's psychiatric symptoms of PTSD would have a mild impact on his capacity for employment and was insufficient to prevent employment as a mechanic.  On examination, the Veteran was assessed a GAF score of 59.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.

An April 2013 private treatment note indicated that the Veteran's PTSD had impacted him socially, personally and vocationally.  Vocationally, it had resulted in significant underemployment and interpersonally it had caused difficulty in family and personal relationships.  The physician assigned a Global Assessment Functioning (GAF) score of 48 which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

On a December 2013 PTSD questionnaire, a private physician noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The physician noted that the Veteran's detailed job history revealed problems at work during all jobs as he had threats of being fired and lack of promotions due to behavioral issues.  He left his last job under questionable circumstances.

On a September 2016 PTSD questionnaire, a private physician noted that a detailed history of the Veteran revealed long term problems at work which included threats of termination.  The physician noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The physician opined that the Veteran was functionally unemployable.

In addition to the impediments to employment demonstrated by the Veteran's service-connected psychiatric disorder, the record also demonstrates that VA examiners have indicated that the Veteran's ability to work is significantly impacted by his other service-connected disabilities.  Notably, on VA examination in September 2011, the examiner indicated that while the Veteran's right knee disability did not prevent him from doing his job, it did "slow him down" and impact his ability to work.  Additionally, the VA examiner indicated that the Veteran's right ankle disability interfered with his current employment as an auto mechanic as it limited his ability to stand for more than 3 to 4 hours.

The evidence of record again shows that the Veteran's employment was as a diesel mechanic.  This vocation appears to require physical work and interaction with coworkers and superiors.  His currently service-connected disorders significantly impact his ability to perform physical tasks as the September 2011 VA examiner indicated that the Veteran's right ankle disability limited his ability to stand for more than 3 to 4 hours while his right knee disability impacted his ability to work.

The Veteran also has notable occupational impairment from his psychiatric impairments as demonstrated by his current 70 percent disability rating for his service-connected PTSD.  At his September 2016 hearing, the Veteran testified that when he worked, he had problems with co-workers and supervisors due to his psychiatric issues.  

Notably, an April 2013 private treatment note assigned GAF score of 48 which is reflective of serious impairment in social, occupational or school functioning while both the December 2013 and September 2016 physicians on PTSD questionnaire indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

Notably, the October 2012 VA examiner indicated that the Veteran's psychiatric symptoms of PTSD would have only a mild impact on his capacity for employment and was insufficient to prevent employment as a mechanic.  However, in a September 2016 PTSD questionnaire, a private physician opined that the Veteran was functionally unemployable.  

In contrast, more recent PTSD questionnaires in December 2013 and September 2016 summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  These questionnaires also noted the Veteran's detailed work history which included frequent difficulties with supervisors, threats of being fired, lack of promotions due to behavioral issues and leaving previous jobs under questionable circumstances.

As a result, when affording the Veteran the benefit of the doubt, the Board finds that entitlement to TDIU is warranted.

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's service-connected disabilities renders him incapable of securing or maintaining substantially gainful employment.

Therefore, based on the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds the functional effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, a TDIU is warranted during the course of this appeal.

ORDER

Entitlement to service connection for ischemic heart disease is dismissed.

Entitlement to a rating in excess of 20 percent prior to December 16, 2013 for a service-connected right knee disability is denied.

Entitlement to an initial 20 percent rating for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

The Board notes that the Veteran last underwent a VA examination in October 2012 for his service-connected right knee disability.  However, the record demonstrates that the Veteran underwent right knee replacement surgery in December 2013.  This total knee replacement surgery resulted in his currently assigned 30 percent disability rating for his right knee disability under Diagnostic Code 5055 for the period since February 1, 2015 which is the minimum rating for knee replacement.  

Additionally, at his September 2016 hearing, the Veteran's representative testified that the Veteran's knee was in "worse shape" as there was lateral instability.  The Veteran also testified that his right knee scar was painful.

As there is evidence of a surgical procedure subsequent to the most recent VA examination in October 2012 and the Veteran maintains that his right knee and right knee scar have worsened since the last examination, the Board finds that to ensure that the record reflects the current severity of the Veteran's service-connected right knee disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected right knee disability.  

The examiner should describe in detail any symptomatology related to the Veteran's right knee disability.  In particular, the examiner should specifically indicate if there is recurrent subluxation or lateral instability of the right knee.

The examiner should also conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected right knee scar disability.

In the examination report, the examiner must specifically describe the size, location, and appearance of the service-connected right knee scar, to include commenting on any symptomatology or functional impairment associated with the scarring.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


